


Exhibit 10.34

 

DEFERRED STOCK AWARD AGREEMENT

 

UNDER THE VIRTUSA CORPORATION

2007 STOCK OPTION AND  INCENTIVE PLAN

 

Name of Awardee:  [NAME]

Award Date:  [DATE]

Number of Deferred Stock Awards:  [NUMBER]

 

Pursuant to the Virtusa Corporation 2007 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Virtusa Corporation, a Delaware
corporation (together with its successors, the “Company”) hereby awards to the
person named (the “Awardee”) in the Notice of Award of Deferred Stock Award (the
“Notice”) which is either attached hereto or provided electronically to the
Awardee, [NUMBER] Deferred Stock Awards (the “Deferred Stock Awards”).  Upon
execution of this Agreement, the Awardee shall receive the number of Deferred
Stock Awards specified above, subject to the restrictions and conditions set
forth herein and in the Plan.

 

1.                           Vesting.

 

No portion of this Award may be received until such portion shall have vested. 
Except as otherwise provided herein, the Deferred Stock Awards shall vest in
accordance with Schedule 1 hereto, provided in each case that the Awardee is
then, and since the Award Date has continuously been, employed by the Company or
its Affiliates.

 

2.         Issuance of Stock.

 

(a)           Each vested Deferred Stock Award entitles Awardee to receive one
share of the Company’s Common Stock, par value $0.01 per share (the “Stock”),
upon issuance on each Vesting Date for such Deferred Stock Award.

 

(b)           As soon as practicable after the initial Vesting Date, the
Awardee’s name shall be entered as the stockholder of record on the books and
records of the Company with respect to the Shares of Stock underlying the
Deferred Stock Awards issued in accordance with Section 3(a) and upon compliance
to the satisfaction of the Compensation Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan.  The determination of the Compensation
Committee as to such compliance shall be final and binding on Awardee.

 

(c)           Until such time as shares of Stock have been issued to Awardee
pursuant to Section 3(b) above, and except as set forth in Section 3(d) below
regarding dividends and dividend equivalents, Awardee shall not have any rights
as a holder (and is not deemed a beneficial owner of the shares) of the shares
of Stock underlying this Award including but not limited to voting rights.

 

(d)           Subject to the terms herein, tf on any date the Company shall pay
any dividend on shares of Stock of the Company, the number of Deferred Stock
Awards credited to Awardee shall, as of such date, be increased by an amount
determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Deferred Stock Awards to be credited to Awardee on
such dividend payment date;

 

X = the aggregate number of Deferred Stock Awards (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 

--------------------------------------------------------------------------------


 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date;

 

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Deferred Stock Awards credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Deferred Stock Awards that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock.  In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Deferred Stock
Awards based on the formula above.  Any additional Deferred Stock Awards shall
be subject to the vesting and restrictions of this Agreement in the same manner
and for so long as the Deferred Stock Awards granted pursuant to this Agreement
to which they relate remain subject to such vesting and restrictions, and shall
be promptly forfeited to the Company if and when such Deferred Stock Awards are
so forfeited.

 

3.         Termination of Employment.  If Awardee’s employment by the Company or
any of its Affiliates (as defined in the Plan) is voluntarily or involuntarily
terminated for any reason (including death or disability), Awardee’s right in
any Deferred Stock Awards that are not vested shall automatically terminate upon
the effective date of such termination of employment with the Company and its
Affiliates and such Deferred Stock Awards shall be canceled as provided within
the terms of the Plan and shall be of no further force and effect.  In the event
of such termination, the Company, as soon as practicable following the effective
date of termination shall issue shares of Stock to Awardee (or Awardee’s
designated beneficiary or estate executor in the event of Awardee’s death) with
respect to any Deferred Stock Awards which, as of the effective date of
termination, have vested but for which shares of Stock had not yet been issued
to Awardee.

 

4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Award shall be subject to and governed by all the terms and
conditions of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

5.         Transferability.  This Agreement is personal to Awardee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Award is available, during Awardee’s lifetime, only to Awardee, and thereafter,
only to Awardee’s designated beneficiary.

 

6.         Tax Withholding and Sale of Shares of Stock Pursuant to Rule 10b5-1. 
Awardee shall, not later than the date on which the Award becomes a taxable
event for Federal income tax purposes, pay to the Company any Federal, state,
and local taxes required by law to be withheld on account of such taxable
event.  To satisfy in full such minimum tax withholding obligation, Awardee
hereby authorizes the Company to withhold from shares of Stock to be issued
hereunder that number of shares of Stock that would satisfy the minimum required
tax withholding amount due and, at the Company discretion, to sell such shares
of Stock through a broker of the Company’s choosing (i.e., “sell to cover”). As
of the date hereof, I certify that (a) I am currently unaware of any material,
non-public information with respect to the Company, and (b) this Agreement is
entered into in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
or any other securities laws.  While this Agreement is in effect, I agree
(i) not to enter into or alter any corresponding or hedging transaction or
position with respect to the securities covered by this Agreement (including,
without limitation, with respect to any securities convertible or exchangeable
into shares of Stock) and (ii) not to attempt to exercise any influence over
how, when or whether to effect the withholding and sale of shares of Stock
pursuant to this Section 6.

 

7.         Tax Consequences.  The Company makes no representation or warranty as
to the tax

 

2

--------------------------------------------------------------------------------


 

treatment to the Awardee of Awardee’s receipt of the Award or vesting of
Deferred Stock Awards or upon Awardee’s sale or other disposition of the Stock. 
The Awardee should rely on his or her own tax advisors for such advice.

 

8.         Miscellaneous.

 

(a)       Notice hereunder shall be given to the Company at its principal place
of business, and shall be given to the Awardee at the address set forth below,
or in either case at such other address as one party may subsequently furnish to
the other party in writing.

 

(b)       This Agreement does not confer upon the Awardee any rights with
respect to continuation of employment by the Company or any of its subsidiaries.

 

(c)       The Compensation Committee may amend the terms of this Agreement,
prospectively or retroactively, provided that the Agreement as amended is
consistent with the terms of the Plan, but no such amendment shall impair the
Awardee’s rights under this Agreement without the Awardee’s consent.

 

(d)       This Agreement shall be construed and enforced in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

 

(e)       This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of the Awardee.

 

(f)        This Agreement may be executed in one or more counterparts, all of
which together shall constitute but one instrument.  This Agreement and the Plan
together constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all proposals written or oral relating to
the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

3

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Agreement as a sealed
instrument as of the date first written above.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

[NAME]

 

 

Title:

[TITLE]

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

AWARDEE

 

 

 

 

 

 

Date:

 

 

 

 

 

Name:

 

 

Address:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

This Award shall vest over four years per the following schedule:

 

25% of the Deferred Stock Award vesting on [June] 1, 2012

25% of the Deferred Stock Award vesting on [June]  1, 2013

25% of the Deferred Stock Award vesting on [June]  1, 2014

25% of the Deferred Stock Award vesting on [June]  1,
2015                                               (each such date, a “Vesting
Date”).

 

--------------------------------------------------------------------------------
